Order entered December 12, 2013




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-01007-CV

                 IN RE: J.C. PENNEY COMPANY INC., ET AL, Appellant

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-00735

                                         ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. Subject to any agreement of the parties, we ORDER that each party bear its own

costs of this original proceeding.

                                                    /s/   DAVID EVANS
                                                          JUSTICE